Douglas, J.,
dissenting. I respectfully dissent. R.C. 4123.57 permits payment of both a division (B) and a division (C) award. R.C. 4123.57(D). There is nothing in R.C. 4123.57 that authorizes deducting division (B) benefits from'division (C) benefits.
If the General Assembly had intended the result reached by the majority, that body certainly knows how to provide for such a result. All we need do is look to R.C. 4123.57(D) where the General Assembly specifically required that division (A) benefits are to be subtracted from division (B) or division (C) benefits. No such provision was made for deducting division (B) benefits from division (C) benefits.
The majority does a good job rewriting the statute to reach the majority’s desired result. That, however, as the majority has so often reminded us, is the job of the General Assembly — not this court.
Accordingly, I respectfully dissent.
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.